DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102016103447.9, filed on February 26, 2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 12/15/2021 was considered.
Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 09/22/2021 in which claims 13, 17, 30 and 35 have been amended, claims 1-12, 14-16, 18-20 and 25-29 have been canceled and entered of record.
Applicant’s arguments on pages 6-9 of the Amendment with respect to the amended independent claims 13 and 35 have been fully considered and persuasive, therefore the rejections to the claims are withdrawn.
Claims 13, 17, 21-24 and 30-35 are pending for examination.

Allowable Subject Matter
Claims 13, 17, 21-24 and 30-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claims 13 and 35, there is no teaching, suggestion, or motivation for combination in the prior art of record for “wherein an equivalent resistance of the resonant circuit is less than or equal to an impedance of the at least one second capacitor connected in parallel”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 17, 21-24, and 30-34, the claims have been found allowable due to their dependencies to claims 13 and 35 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/THAI H TRAN/Examiner, Art Unit 2836               

/TOAN T VU/Primary Examiner, Art Unit 2836